Opinion filed June 22, 2006 












 








 




Opinion filed June 22, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-05-00317-CR 
                                                    __________
 
                              ERNEST DERRAIL HORTON, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 104th District Court
 
                                                          Taylor County, Texas
 
                                                 Trial
Court Cause No. 15,151-B
 

 
                                                                   O
P I N I O N
The jury convicted Ernest Derrail Horton of
possession of cocaine with the intent to deliver, and the trial court assessed
his punishment at confinement for fifteen years.  Appellant was indicted in a multi-count
indictment, and two judgments were inadvertently entered.  We vacate one judgment and affirm the other.




The grand jury returned a two-count indictment.  The second count alleged that appellant
committed the offense of possession of cocaine on April 27, 2004.  The first alleged that, on April 27, 2004,  appellant committed the offense of possession
of cocaine with the intend to deliver. 
It is undisputed that each offense involved the same facts.  The jury convicted appellant of possession
with the intent to deliver.  However,
judgments were entered convicting appellant of both possession and possession
with the intent to deliver.
In his sole issue on appeal, appellant contends
that the judgment convicting him of possession should be vacated.  Both the State and the trial court
agree.  We also agree.  The issue is sustained.
The June 16, 2005, judgment convicting appellant
of possession of cocaine and sentencing him to confinement for ten years is
vacated.  The June 16, 2005, judgment
convicting appellant of possession of cocaine with the intent to deliver is
affirmed.
 
PER CURIAM
 
June 22, 2006
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.